PER CURIAM.
Mary Louise Allen appeals the judgments and sentences imposed following her pleas of nolo contendere to two drug offenses charged in separate counts of the same information. We agree with her claim that the written judgment as to count seven must be amended to reflect that the trial court orally withheld adjudication of guilt. See Jackson v. State, 641 So.2d 167 (Fla. 2d DCA 1994).
We disagree, however, with Alen’s contention that the special condition of probation prohibiting her from associating with her co-defendant was invalid. On this record, we conclude that such a condition bears a direct relationship to the crimes for which Alen was convicted and forbids conduct which is reasonably related to prohibiting future criminality. Biller v. State, 618 So.2d 734 (Fla.1993). “Thus, the condition was proper as an attempt to deter future criminal conduct.” Johnson v. State, 547 So.2d 1048 (Fla. 5th DCA 1989).
' Mfirmed but remanded with directions.
RYDER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.